DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9 are rejected under 35 U.S.C. 102(a) as being anticipated by Kato et al. (2019/0248423).
 	Kato et al. in figures 1-8, disclose a vehicle base structure comprising first and second structural members (2) extending along a vehicle front-rear direction. The first and second structural members being disposed respectively at first and second sides of a vehicle base in a vehicle width direction. Kato et al. also disclose a battery unit (51) disposed between the first and second structural members. The battery unit includes a battery case (52) and a battery (not number, para. 0063) accommodated in the battery case. Kato et al. also disclose a bracket (12) including a first wall portion (12D) fixed to a lower surface of one of the first and second structural members, a second wall portion (12C) extending inward in the vehicle width direction from an inner end portion of the first wall portion such that the second wall portion is inclined downward in a vehicle-height direction from the inner end portion of the first wall portion. The inner end portion of the first wall portion being an end portion at an inward side of the first wall portion in the vehicle width direction. Kato et al. also disclose a third wall portion (12B) extending inward in the vehicle width direction from an inner end portion of the second wall portion. The third wall portion being fixed to a lower surface of the battery case, and the inner end portion of the second wall portion being an end portion at an inward side of the second wall portion in the vehicle width direction.  
 	Regarding claim 2, Kato et al. disclose the bracket having a bracket portion (56), which is fixed to the lower surface of the battery case, at an inner part of the third wall portion. The inner part being at an inward side of the third wall portion in the vehicle width direction; and the third wall portion is configured to, when a load acts to move the battery unit from an installation position of the battery unit outward in the vehicle width direction and downward in the vehicle-height direction, exhibit bending deformation under the load.  
	Regarding claim 4, Kato et al. disclose an under cover, which is disposed below the battery case in the vehicle-height direction; and a protecting member is disposed adjacent to and outward of the battery case in the vehicle width direction, and is fastened along with the third wall portion of the bracket and the under cover.  
 	Regarding claim 5, Kato et al. disclose the vehicle base structure, which is a vehicle base structure of a vehicle which includes a frame (2) and in which a vehicle body having a cabin is supported on the frame; and the first and second structural members are side rails making up part of the frame.  
 	Regarding claim 6, Kato et al. disclose the third wall portion including an exposed portion at which no member is disposed, and a length of the exposed portion is set such that part of the battery case is allowed to be positioned below the first wall portion and the second wall portion when the third wall portion exhibits bending deformation under the load.  
 	Regarding claim 7, Kato et al. in figures 7-9, disclose a time when the load acts to move the battery unit, is a time when a collision load is input to the first and second structural members from outward in the vehicle width direction and inertia force to outward in the vehicle width direction acts on a connecting portion of the second wall portion and the third wall portion so that moment centered on a connecting portion of the first wall portion and the second wall portion is generated and the load acts to move the battery unit.  
	Regarding claim 9, Kato et al. disclose the vehicle base structure including a plurality of the brackets. The plurality of the brackets includes first and second brackets, the first wall portion of the first bracket is fixed to the lower surface of the first structural member, and the first wall portion of the second bracket is fixed to the lower surface of the second structural member.

Allowable Subject Matter
Claims 3, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record specially references 2019/0248423, 2016/0257187 don’t disclose the vehicle base structure comprising the first and second structural members; each have a closed cross-section structure that extends along the vehicle front-rear direction. The first and second structural members each include a first lower-wall portion that makes up a lower wall of a corresponding one of the first and second structural members. The lower wall being at an outward side of the corresponding one of the first and second structural members in the vehicle width direction. The vehicle base structure also includes a second lower-wall portion disposed at a position that is inward of the first lower- wall portion in the vehicle width direction and that is above the first lower-wall portion in the vehicle-height direction. The second lower-wall portion has a lower surface to which the first wall portion is fixed, and a stepped portion that connects an inner end portion of the first lower-wall portion and an outer end portion of the second lower-wall portion to each other along the vehicle- height direction. The inner end portion of the first lower-wall portion being at an inward side of the first lower-wall portion in the vehicle width direction, and the outer end portion of the second lower-wall portion being at an outward side of the second lower-wall portion in the vehicle width direction; and inside each of the first and second structural members, a bulkhead is provided. The bulkhead being interposed between the stepped portion and a side-wall portion of a corresponding one of the first and second structural members. The side-wall portion being at the outward side of the corresponding one of the first and second structural members in the vehicle width direction.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618